                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    QING CHEN,                                            CASE NO. C19-1442-JCC
10                            Plaintiff,                    MINUTE ORDER
11            v.

12    CITY OF BELLEVUE,

13                            Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court sua sponte. Plaintiff Qing Chen, a resident of
18   Bellevue, Washington, brings suit against Defendant City of Bellevue. (See Dkt. No. 1 at 1–2.)
19   Plaintiff states that while she was walking in Bellevue in February 2019, she fell and broke her
20   ankle because of gravel Defendant had placed alongside the road. (See id. at 7.) Plaintiff asserts
21   that “[t]his is a liability charge and negligence from the defendant caused me substantial personal
22   injury and related losses.” (Id.) Plaintiff seeks approximately $3,000 in out-of-pocket costs along
23   with unspecified damages for pain and suffering, inability to perform her professional work, loss
24   of quality of life, and long-term medical damage. (Id.) In her civil cover sheet, Plaintiff states
25   that the Court has jurisdiction because the United States Government is a defendant. (See Dkt.
26   No. 4 at 2.) Plaintiff’s complaint does not assert another basis for the Court’s jurisdiction. (See


     MINUTE ORDER
     C19-1442-JCC
     PAGE - 1
 1   Dkt. No. 1 at 3–5.)

 2          A court may sua sponte raise the issue of subject matter jurisdiction at any time during an

 3   action. Allstate Ins. Co. v. Hughes, 358 F.3d 1089, 1093 (9th Cir. 2004); Fed. R. Civ. P. 12(h)(3).

 4   Federal courts generally possess two types of subject matter jurisdiction—federal question

 5   jurisdiction and diversity of citizenship jurisdiction. Federal question jurisdiction exists where a

 6   plaintiff’s claim arises “under the Constitution, law, or treaties of the United States.” 28 U.S.C.

 7   § 1331. Diversity of citizenship jurisdiction exists where the amount at issue in the lawsuit is

 8   more than $75,000 and no plaintiffs or defendants are citizens of the same state. See 28 U.S.C. §
 9   1332. “If the court determines at any time that it lacks subject matter jurisdiction, the court must
10   dismiss the action.” Fed. R. Civ. P. 12(h)(3).
11          Plaintiff’s complaint does not plead facts demonstrating that the Court has subject matter
12   jurisdiction over this case. While Plaintiff states that the Court has jurisdiction because the
13   United States Government is a defendant, the only named defendant in her complaint is the City
14   of Bellevue. (Compare Dkt. No. 4 at 2, with Dkt. No. 1 at 1–2.) Plaintiff’s complaint does not
15   assert a claim arising under the Constitution, federal law, or a treaty of the United States, and
16   thus she has not invoked the Court’s federal question jurisdiction. See 28 U.S.C. § 1331; (see
17   generally Dkt. No. 1). And Plaintiff has not pled facts demonstrating that she seeks damages in
18   excess of $75,000 or that she and Defendant are citizens of different states. See 28

19   U.S.C. § 1332; (Dkt. Nos. 1 at 1–2, 7; 4 at 2).

20          For the foregoing reasons, the Court hereby ORDERS Plaintiff to show cause why her

21   complaint should not be dismissed for lack of subject matter jurisdiction. Plaintiff’s response to

22   this order must be submitted no later than 21 days from the date the order is issued and must not

23   exceed six pages in length.

24          //

25          //

26          //


     MINUTE ORDER
     C19-1442-JCC
     PAGE - 2
 1        DATED this 3rd day of December 2019.

 2                                               William M. McCool
                                                 Clerk of Court
 3
                                                 s/Tomas Hernandez
 4
                                                 Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-1442-JCC
     PAGE - 3
